          Case 1:20-cv-09162-PAE Document 6 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARISOL CRUZDURAN,

                                       Plaintiff,                      20 Civ. 9162 (PAE)
                        -v-
                                                                          ORDER TO
 THE BUREAUS, INC.,                                                      SHOW CAUSE

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff filed the complaint in this action on November 2, 2020. Dkt. 1. Rule 4(m) of

the Federal Rules of Civil Procedure requires that a defendant be served with the Summons and

Complaint within 90 days after the Complaint is filed. It is hereby ORDERED that the plaintiff

advise the Court in writing why plaintiff failed to serve the Summons and Complaint within the

90-day period, or, if plaintiff believes that the defendant has been served, when and in what

manner such service was made. It is further ORDERED that if the Court does not receive any

written communication from plaintiff by April 12, 2021, showing good cause why such service

was not made within 90 days, the Court will dismiss the claims against defendant.



                                                            PaJA.�
       SO ORDERED.

                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge

Dated: April 1, 2021
       New York, New York
